Citation Nr: 1703369	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Offices (ROs).  

A hearing was held in April 2016, at the local RO, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  Following the hearing, the appellant submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

Epididymitis is etiologically related to service.


CONCLUSION OF LAW

The criteria to establish service connection for epididymitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen the claim for entitlement to service connection for asthma and the claim of entitlement to service connection for tinnitus, the only claims herein decided, are being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts he currently suffers from chronic recurrent epididymitis that had onset in service.  Reportedly the condition has been increasingly symptomatic and presently he experienced recurrences on a monthly basis.  While he mostly treated his symptoms at home with rest and an ice bag, in recent years recurrences of epididymitis required treatment with antibiotics.
 
The service treatment records show numerous instances of treatment for epididymitis from 1980 to 1994, including a hospitalization in from December 1980 to January 1981.  On separation from service a history of epididymitis was noted.  

On VA genitourinary examination in February 2010.  The Veteran stated that he was diagnosed with and hospitalized for right sided epididymitis in service, and the condition had remained intermittently symptomatic since that time.  Genital examination was unremarkable.  The examiner found no evidence of epididymitis.

In support of his claim, the Veteran submitted an April 2016 statement from his private treating physician wherein she noted that she had treated the Veteran for epididymitis since he became her patient in February 2001.  The physician noted that the Veteran's epididymitis was a chronic condition with periodic exacerbations.  She noted the condition was a continuation of the disability noted in service.  Following a review of medical records in her possession, she opined it was at least as likely as not that his epididymitis had onset when he was treated while on active duty.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for epididymitis is warranted.  Initially, service treatment records clearly show treatment for epididymitis.  Although normal on examination, his private treating physician has reported that since 2001 the condition has remained chronic and intermittent and has required medical treatment.  

As a layperson, the Veteran may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, he is competent to report that he experienced groin/testicular pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  His assertions in this case are credible and supported by the in-service and post-service medical evidence, which shows that the Veteran's epididymitis is productive of groin and/or testicular pain.

As such, there are in-service treatment records documenting the onset of epididymitis, competent medical evidence that the condition has remained chronic and intermittent, to include during the pendency of the claim, and a link between the current epididymitis and the symptoms in service based on the Veteran's competent and credible lay statements.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for epididymitis is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for epididymitis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


